Citation Nr: 1735614	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-03 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 14, 2016.


REPRESENTATION

Veteran represented by:	Paul M. Goodson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from December 1985 to August 1989 and from March 1991 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied a TDIU.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in March 2014.  The Board then remanded the matter for additional development in March 2015 and December 2016.

In a January 2017 rating decision, the RO granted a TDIU, as well as special monthly compensation based on the housebound criteria being met, effective from March 14, 2016.  Therefore, the issue is now limited to whether a TDIU is warranted prior to that date.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment prior to March 14, 2016.


CONCLUSION OF LAW

The criteria for a TDIU have been met prior to March 14, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2016).



	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

The Veteran has been service-connected for intervertebral disc syndrome (IVDS) of the cervical spine, a right wrist laceration with ulnar nerve injury, limitation of motion of the ankle, migraine headaches, tinnitus, and a traumatic brain injury (TBI).  His combined rating for these conditions during the period on appeal is 70 percent, and his cervical spine IVDS is rated at 40 percent.  Therefore, he meets the schedular criteria for a TDIU.

The central inquiry is determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In his April 2010 VA Form 21-8940, the Veteran reported having four years of high school level education, and that he worked as a security contractor from August 2003 to November 2008.  During a July 2010 VA examination, he also described prior work experience in the fast food industry and as an underwater welder.

There is limited evidence from the period on appeal regarding the functional impairment associated with the Veteran's service-connected disabilities.  He underwent a VA QTC examination in July 2010.  The examiner noted that his disabilities resulted in "moderate to severe" effects on both his usual occupation and his daily activities.  In a February 2011 addendum, the examiner stated that the Veteran had "moderate to severe" impairment of physical activities of employment, and moderate impairment of sedentary activities of employment.

Additional examinations from March 2016 noted that tinnitus prevented the Veteran from hearing certain sounds.  His right ankle condition prevented any prolonged walking or standing.  His IVDS caused pain which interfered with concentration.  His right wrist nerve injury prevented activities such as painting or lifting weights.  He was unable to "feel change in his pocket," and his arm was like a "prosthetic pincher" when he tried to grab things.

The Board acknowledges that these March 2016 reports were generated after the period on appeal, and at a time when the schedular ratings assigned for the Veteran's condition are higher, indicating that they increased in severity.  Nevertheless, it is informative as to the type of impairment the Veteran experiences.  When this evidence is viewed collectively with the July 2010 and February 2011 VA opinions, the Veteran's overall disability picture is consistent with an inability to secure or maintain gainful employment, particularly when considering his education level and previous work experience.  That is, his moderate to severe impairment of physical employment activities, coupled with his moderate impairment of sedentary activities, would likely preclude him from working, to include jobs in security, underwater welding, or fast food.  Therefore, a TDIU is appropriate.  



ORDER

A TDIU is granted prior to March 14, 2016, is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


